Concurring in all that Mr. Justice Loring has said, I must yet ask leave to add the following.
Assuming it correct in result, upon what legal ground does the majority opinion base liability? Good faith is said to be "an important element." That, together with the receipt of benefit, is said to make out a prima facie case. What authority there is for such a conclusion is not indicated. My search has failed to disclose any. Hence my inability to concur.
"A plaintiff seeking to recover for services rendered without the consent of the defendant has the burden of taking himself out of the well-established rule that no one has a right to force himself upon another as his creditor." Keener, Quasi Contracts, 341.
The debtor in this case is a municipal corporation, acting through the county board. The latter is a creature of statute, with only the limited authority thereby conferred. Its annual expenditures of county funds must be budgeted, and disbursements for any purpose beyond the regular levies therefor are prohibited. G. S. 1923 (1 Mason, 1927) §§ 811-818. A county commissioner violating them by "contract, vote, or bargain" is guilty of a gross misdemeanor. § 819. Of what use are such prohibitions by legislatures if even the courts aid careless officials, unmindful of their duties but acting in good faith, to set them at naught? The result here, it seems to me, is in plain derogation both of the statutes in question and the wholesome public policy they declare. If the precedent *Page 624 
is to be followed, it may easily result that on the civil side a court must hold a county liable for the result of a "bargain," while on the criminal side it is convicting a county commissioner of gross misdemeanor for making it.